DETAILED ACTION
Currently pending claims are 1 – 20.

Response to Arguments
Applicant's arguments with respect to instant claims have been fully considered but are moot in view of the new ground(s) of rejection necessitated by Applicant's amendment – please see the following section for the detail of rationale to make the corresponding prior-art(s) rejections as set forth below.
As per claim 1, Applicant asserts Adams does not teach or suggest (a) to generate two different scores for a given network event (Remarks: Page 9 / 2nd para) and the newly added claim element such as (b) wherein the particular group of attributes includes at least a domain name of a domain connected to by the host computer system during the particular network event (Remarks: Page 8 / Last para).  Examiner respectfully disagrees with the following rationale:
Regarding the argument of (a), Adams teaches, for a given incoming / outgoing network event (e.g. see (a-1) & (a-2) below), an overall malware detection score can be calculated, as a whole, from a list of different individual malware detection scores, wherein the security system calculates the overall malware detection score based on the outcome(s) of a plurality of internal malware detction operations (i.e. attributes) corresponding to a plurality of malware detection scores indicating likelihood of malware detections and then combine the plurality of individual malware detction scores corresponding to multiple malware detction operations by adding or multiplying the scores as a whole (Adams: Col. 10 Line / 38 – 40 / Line 54 – 60) as well as assigning different weight values to the different outcomes of internal malware detction operations (i.e. attributes) (Adams: Col. 10 Line 57 – 60), wherein said plurality of internal malware detction operations with associated data indications (i.e. attributes) (in view of a particular network event) can include: 
(a-1) a suspicious file / attachment downloded (Adams: Col. 3 Line 1 – 6) that constitutes a security score (as recited in the claim), as one type of malware detection score w.r.t. one of multiple malware detction operations associated with a particular network event, and 
(a-2) a non-supported protocol feature – i.e. a missing attribute to perform an action as required by the security system (Adams: Col. 15 Line 58 – 60 / Line 37 – 42) that constitutes an actionability score (as recited in the claim) as another type of malware detection score w.r.t. another one of multiple malware detction operations associated with a particular network event.  As such Applicant's arguments are respectfully traversed.
Regarding the argument of (b), in view of the teaching of Addams on a malware detection score w.r.t. non-supported protocl features (i.e. missing protocol attributes), a secondary reference Rolette (U.S. Patent 10,135,785) teaches monitoring network activities (events) for malicious (malware detection) activity and indicates that an unknown domain name (i.e. a missing / unknown / non-supported protocol feature / attribute) used by a network user is inherently suspicious (i.e. malicious) (Rolette: Col. 1 Line 47 – 48 & Col. 2 Line 55 – 57 / Line 12 – 15) – Examiner notes another additional evidence Hazay (U.S. Patent 11,089,049), enclosed in the record of PTO-892, can also be used / considered, as a reinforcement of a supplemental reference, to further support the rationale of rejection for the clarity purpose – for example, (Hazay: Col. 8 Line 59 – Col. 9 Line 4: monitoring malicious activities on the smartphones such as any IP address does not resolve into a known domain name could be determined as a source of the malware) and as such Applicant's arguments are respectfully traversed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 10, 13 – 14, 16 and 18 – 20 are rejected under 35 U.S.C.103 as being unpatentable over Adams et al. (U.S. Patent 9,413,782), in view of Rolette et al. (U.S. Patent 10,135,785).  

As per claim 1 & 10, Adams teaches a method, comprising: 
accessing, by a computer system, a set of data corresponding to a particular network event that involves a host computer system and occurs within a computer network, wherein the set of data includes captured attributes of the particular network event (Adams: Figure 1 & 5, Col. 2 Line 59 – 66, Col. 3 Line 1 – 19, Col. 6 Line 53 – 56, Col. 14 Line 12 – 19, Col. 13 Line 26 – 31 and Col. 15 Line 48 – 63: (a) a malware detection environment (MDE) entity can be located on a client device and/or a security device (incl. a router / switch / server) (Col. 2 Line 59 – 66) such that (b) any network event can be monitored and collected for analyzing the results, caused by the network communication, with behavior indicative of a suspicious malware infection (Col. 6 Line 53 – 56 & Col. 14 Line 12 – 19), wherein (c) the associated data indications (i.e. attributes) (as a network event of alert) can include (e.g.) a suspicious file / attachment downloded (Col. 3 Line 1 – 6), suspicious protocol type(s) / feature(s) detected and etc. (Col. 13 Line 26 – 31 & Col. 15 Line 48 – 63)); 
	calculating, by the computer system using the set of data, a security score indicative of suspiciousness of the particular network event; calculating, by the computer system using the set of data, an actionability score that is based on an extent to which of a particular group of attributes are missing from the set of data for the particular network event (Adams: see above & Col. 10 Line / 38 – 40 / Line 54 – 60, Col. 3 Line 1 – 6, Col. 15 Line 58 – 60 / Line 37 – 42:
           Examiner notes: 
(a) Adams teaches, for a given incoming / outgoing network event (e.g. see (a-1) & (a-2) below), an overall malware detection score can be calculated, as a whole, from a list of different individual malware detection scores, wherein the security system calculates the overall malware detection score based on the outcome(s) of a plurality of internal malware detction operations (i.e. attributes) corresponding to a plurality of malware detection scores for indicating indicating likelihood of malware detections and then combine the plurality of individual malware detction scores corresponding to multiple malware detction operations by adding or multiplying the scores as a whole (Adams: Col. 10 Line / 38 – 40 / Line 54 – 60) as well as assigning different weight values to the different outcomes of internal malware detction operations (i.e. attributes) (Adams: Col. 10 Line 57 – 60), wherein said plurality of internal malware detction operations with associated data indications (i.e. attributes) (in view of a particular network event) can include: 
(a-1) a suspicious file / attachment downloded (Adams: Col. 3 Line 1 – 6) that constitutes a security score (as recited in the claim), as one type of malware detection score w.r.t. one of multiple malware detction operations associated with a particular network event, and 
(a-2) a non-supported protocol feature – i.e. a missing attribute to perform an action as required by the security system (Adams: Col. 15 Line 58 – 60 / Line 37 – 42) that constitutes an actionability score (as recited in the claim) as another type of malware detection score w.r.t. another one of multiple malware detction operations associated with a particular network event.
(b) However, Adams does not disclose expressly wherein the particular group of attributes includes at least a domain name of a domain connected to by the host computer system during the particular network event.
Rolette teaches wherein the particular group of attributes includes at least a domain name of a domain connected to by the host computer system during the particular network event (Adams: see above: generating a malware detection score w.r.t. non-supported protocl features (i.e. missing protocol attributes) || (Rolette: Col. 1 Line 47 – 48 & Col. 2 Line 55 – 57 / Line 12 – 15: effectively and securely monitoring network activities (events) for malicious (malware detection) activity and indicates that an unknown domain name (i.e. a missing / unknown / non-supported protocol feature / attribute) used by a network user during a TX/RX network event is inherently suspicious (i.e. malicious)).
Examiner notes another additional evidence Hazay (U.S. Patent 11,089,049), enclosed in the record of PTO-892, can also be used / considered, as a reinforcement of a supplemental reference, to further support the rationale of rejection for the clarity purpose – for example, (Hazay: Col. 8 Line 59 – Col. 9 Line 4: monitoring malicious activities on the smartphones such as any IP address does not resolve into a known domain name could be determined as a source of the malware). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification that the missing attribute includes a domain name of a domain connected to by the host computer system during the particular network event because Rolette teaches to alternatively, effectively and securely monitor network activities (events) for malicious (malware detection) activity and to indicate that an unknown domain name (i.e. a missing / unknown / non-supported protocol feature / attribute) used by a network user during a TX/RX network event is inherently suspicious (i.e. malicious) (see above) within the Adams’s system of calculating a respective malware detection score corresponding to a particular network event that includes a non-supported protocl feature (i.e. missing protocol attribute) indicating a degree of confidence (likelihood) of malware detection (see above). 
determining, by the computer system, a combined score for the particular network event, wherein the combined score is based on the security score and the actionability score (Adams: see above & Col. 10 Line 54 – 65: the respective malware detection scores (see above) can be calculated with a combinations of a series of mathematical operatios (such as adding or multiplying the respective scores) to generate an overall malware detection scores which can be checked against a threshold value to generate a notification (report) as the malware has occurred (Col. 10 Line 60 – 65)); and
reporting, by the computer system, a notification for the particular network event, wherein the reporting is based on the combined score (Adams: see above & Col. 3 Line 14 – 19: reporting with notifications) || (Rolette: see above: Col. 2 Line 60 – 64: generating a notification log).  


As per claim 16, Adams teaches method, comprising: 
accessing, by a computer system, an alert that specifies attributes of a network event that involves a host computer system and occurs within a computer network (Adams: Figure 1 & 5, Col. 2 Line 59 – 66, Col. 3 Line 1 – 19, Col. 6 Line 53 – 56, Col. 14 Line 12 – 19, Col. 13 Line 26 – 31 and Col. 15 Line 48 – 63: (a) a malware detection environment (MDE) entity can be located on a client device and/or a security device (incl. a router / switch / server) (Col. 2 Line 59 – 66) such that (b) any network event can be monitored and collected for analyzing the results, caused by the network communication, with behavior indicative of a suspicious malware infection (Col. 6 Line 53 – 56 & Col. 14 Line 12 – 19), and (c) a network event of alert such as detecting, at least, a suspicious file being download (Col. 3 Line 1 – 6); 
calculating, by the computer system using the attributes specified in the alert, a security score for the network event, wherein the security score is indicative of a likelihood that the network event is suspicious (Adams: see above & Col. 10 Line 38 – 62: a respective malware detection score can be calculated corresponding to a particular network event to indicate the degree of confidence (likelihood) of malware detection (score)); 
running, by the computer system, a set of tests for the alert to generate an actionability score, wherein the set of tests include first tests indicative of whether the alert includes particular items of information usable to generate an incident report for the alert (Adams: see above & Col. 4 Line 15 – 19 and Col. 15 Line 55 – 63: a set of tests for the alert can be performed including, at least, (a) an isolated sandbox test (Col. 4 Line 15 – 19) or (b) a challenge / response test (Col. 15 Line 55 – 63) for determing a degree of confidence of taking a security actin on malware detection – as such, a malware analysis score w.r.t. a security action constitutes one type of an actionability score)).
           

            Besides, Examiner notes: 
(a) Adams teaches, for a given incoming / outgoing network event (e.g. see (a-1) & (a-2) below), an overall malware detection score can be calculated, as a whole, from a list of different individual malware detection scores, wherein the security system calculates the overall malware detection score based on the outcome(s) of a plurality of internal malware detction operations (i.e. attributes) corresponding to a plurality of malware detection scores for indicating indicating likelihood of malware detections and then combine the plurality of individual malware detction scores corresponding to multiple malware detction operations by adding or multiplying the scores as a whole (Adams: Col. 10 Line / 38 – 40 / Line 54 – 60) as well as assigning different weight values to the different outcomes of internal malware detction operations (i.e. attributes) (Adams: Col. 10 Line 57 – 60), wherein said plurality of internal malware detction operations with associated data indications (i.e. attributes) (in view of a particular network event) can include: 
(a-1) a suspicious file / attachment downloded (Adams: Col. 3 Line 1 – 6) that constitutes a security score (as recited in the claim), as one type of malware detection score w.r.t. one of multiple malware detction operations associated with a particular network event, and 
(a-2) a non-supported protocol feature – i.e. a missing attribute to perform an action as required by the security system (Adams: Col. 15 Line 58 – 60 / Line 37 – 42) that constitutes an actionability score (as recited in the claim) as another type of malware detection score w.r.t. another one of multiple malware detction operations associated with a particular network event.
(b) However, Adams does not disclose expressly wherein the particular items of information usable to generate the incident report include at least a domain name of a domain connected to by the host computer system during the network event.
Rolette teaches wherein the particular items of information usable to generate the incident report include at least a domain name of a domain connected to by the host computer system during the network event (Adams: see above: generating a malware detection score w.r.t. non-supported protocl features (i.e. missing protocol attributes) || (Rolette: Col. 1 Line 47 – 48 & Col. 2 Line 55 – 57 / Line 12 – 15: effectively and securely monitoring network activities (events) for malicious (malware detection) activity and indicates that an unknown domain name (i.e. a missing / unknown / non-supported protocol feature / attribute) used by a network user during a TX/RX network event is inherently suspicious (i.e. malicious)).
Examiner notes another additional evidence Hazay (U.S. Patent 11,089,049), enclosed in the record of PTO-892, can also be used / considered, as a reinforcement of a supplemental reference, to further support the rationale of rejection for the clarity purpose – for example, (Hazay: Col. 8 Line 59 – Col. 9 Line 4: monitoring malicious activities on the smartphones such as any IP address does not resolve into a known domain name could be determined as a source of the malware). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification that the missing attribute includes a domain name of a domain connected to by the host computer system during the particular network event because Rolette teaches to alternatively, effectively and securely monitor network activities (events) for malicious (malware detection) activity and to indicate that an unknown domain name (i.e. a missing / unknown / non-supported protocol feature / attribute) used by a network user during a TX/RX network event is inherently suspicious (i.e. malicious) (see above) within the Adams’s system of calculating a respective malware detection score corresponding to a particular network event that includes a non-supported protocl feature (i.e. missing protocol attribute) indicating a degree of confidence (likelihood) of malware detection (see above). 
determining, by the computer system, whether to generate an incident report for the alert, wherein the determining is based on (Adams: see above & Col. 10 Line 54 – 62: the respective malware detection scores (see above) can be calculated with a combinations of a series of mathematical operatios (such as adding or multiplying the respective scores) to generate an overall malware detection scores which can be checked against a threshold value to generate a notification (report) as the malware has occurred (Col. 10 Line 60 – 65)): 
the security score (Adams: see above); and 
the actionability score (Adams: see above).  

As per claim 2, Adams as modified teaches wherein the combined score is determined in a manner in which the combined score exponentially decreases relative to a number of the particular group of attributes that are missing from the set of data (Adams: see above & Col. 10 Line 54 – 62: combining a plurality of multiplications from each of multiple individual detection scores is equivalent to one type of exponential mathematical operations).  

As per claim 3, Adams as modified teaches wherein see (a-1) & (a-2) above), an overall malware detection score can be calculated, as a whole, from a list of different individual malware detection scores, wherein the security system calculates the overall malware detection score based on the outcome(s) of a plurality of internal malware detction operations (i.e. attributes) corresponding to a plurality of malware detection scores indicating likelihood of malware detection (see above), wherein (2) any of of each individual malware detection score(s), including the actionability score(s), as one portion of the overall malware detection score, can be assigning different weight values to the different outcomes of internal malware detction operations (i.e. attributes) (Adams: Col. 10 Line 57 – 60) and (3) the security system can then combine a plurality of individual malware detction scores corresponding to multiple malware detction operations by adding or multiplying the scores as a whole (Adams: Col. 10 Line / 38 – 40 / Line 54 – 60)).

As per claim 13, Adams as modified teaches wherein adjusting the score includes exponentially decreasing the score based on the sum of the first and second numbers (Adams: see above & Col. 10 Line 54 – 62: (a) combining a plurality of adding (sums) from each of multiple individual detection scores is equivalent to one type of multiplication operations and further (b) combining a plurality of multiplication results from each of multiple individual detection scores is equivalent to another type of exponential mathematical operations). 

As per claim 14, Adams as modified teaches wherein adjusting the score further includes: computing an actionability score based on the sum of the first and second numbers; and multiplying the score by the actionability score (Adams: see above & Col. 10 Line 54 – 62: (a) combining a plurality of adding (sums) from each of multiple individual detection scores is equivalent to one type of multiplication operations and further (b) combining a plurality of multiplication results from each of multiple individual detection scores as an another type of exponential mathematical operations).  

As per claim 18, Adams as modified teaches wherein the first and second tests are binary tests, and wherein the actionability score exponentially decreases based on a number of the first and second tests that indicate inactionability (Adams: see above & Col. 15 Line 37 – 42 / Line 43 – 63 and Col. 10 Line 54 – 62: (a) a status of an inactionability is based on whether a specific protocol feature can be supported or not so as to adjust a malware detection score accordingly and (b) combining a plurality of multiplications from each of multiple individual detection scores is equivalent to one type of exponential mathematical operations).  

As per claim 19 – 20 (& claim 4 – 5), Adams as modified teaches wherein the actionability score is calculated according to λα, wherein λ is a value between 0 to 1 (i.e. as a penalization parameter), and wherein α indicates a number of the set of tests that indicate inactionability of the alert (Adams: see above & Col. 15 Line 37 – 42 / Line 43 – 63 and Col. 10 Line 54 – 62: (a) a status of an inactionability is based on whether a specific protocol feature can be supported or not so as to adjust a malware detection score (i.e. λ as normalized to 1 (i.e. 0 <= λ <= 1) accordingly and (b) combining a plurality of multiplications from each of multiple individual detection scores is equivalent to one type of exponential mathematical operations (i.e. λα)) and (c) different organizations has different security policies and thus provide different values of λ).  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 11 – 12 & 17 are rejected under 35 U.S.C.103 as being unpatentable over Adams et al. (U.S. Patent 9,413,782), in view of Rolette et al. (U.S. Patent 10,135,785), and in view of Guo et al. (U.S. Patent 9,166,997).  

As per claim 6, 11 – 12 & 17, Guo (& Adams as modified) teaches wherein calculating the actionability score is further based on a set of tests that identify whether the particular network event is one of a known set of false positives (Guo: Col. 11 Line 4 – 6 / Line 13 – 15 / Line 43 – 46: calculating / adjusting an attack score w.r.t. a security action (i.e. as an actionability score) based on identifying whether a particular network event exists on a known set of false positives by comparing an event-correlation grapph with a known set of (additional) event-correlation grapphs) || (Adams: see above).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of calculating the actionability score is further based on a set of tests that identify whether the particular network event is one of a known set of false positives because Guo teaches to alternatively, effectively and securely calculate / adjust an attack score w.r.t. a security action (i.e. as an actionability score) based on identifying whether a particular network event exists on a known set of false positives by comparing an event-correlation grapph with a known set of (additional) event-correlation grapphs (see above) within the Adams’s system of calculating a respective malware detection score corresponding to a particular network event to indicate the degree of confidence (likelihood) of malware detection (see above). 

As per claim 7, Guo (& Adams as modified) teaches wherein the known set of false positives includes an event in which one or more endpoints of the particular network event are internal to the computer network (Guo: see above & Col. 2 Line 45 – 48: injecting a malicious process or file internally into a computer network) || (Adams: see above).  

Claims 8 & 15 are rejected under 35 U.S.C.103 as being unpatentable over Adams et al. (U.S. Patent 9,413,782), in view of Rolette et al. (U.S. Patent 10,135,785), and in view of Polyakov et al. (U.S. Patent 2017/0026401).  

As per claim 8 & 15, Polyakov (& Adams as modified) teaches wherein the particular group of attributes includes a host name attribute indicating a name of a host computer system associated with the particular network event, and wherein the actionability score is decreased in response to the host name attribute being absent from the set of data for the particular network event (Polyakov: Para [0053] / [0022] / [0237] / [0048]: calculating / adjusting a weight when prioritizing security threats (i.e. increased or decreased accoringly) to invoke a security (remediation) action (i.e. an actionability score) based on whether a host name of a target host is missing or existing from a known trusted list of a malware security store).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of calculating an actionability score is decreased in response to the host name attribute being absent from the set of data for the particular network event because Polyakov teaches to alternatively, effectively and securely calculate / adjust a weight when prioritizing security threats (i.e. increased or decreased accoringly) to invoke a security (remediation) action (i.e. an actionability score) based on whether a host name of a target host is missing or existing from a known trusted list of a malware security store (see above) within the Adams’s system of calculating a respective malware detection score corresponding to a particular network event to indicate the degree of confidence (likelihood) of malware detection (see above). 

Claims 9 & 15 are rejected under 35 U.S.C.103 as being unpatentable over Adams et al. (U.S. Patent 9,413,782), in view of Rolette et al. (U.S. Patent 10,135,785), and in view of Sanzgiri et al. (U.S. Patent 11,165,694).  

As per claim 9 & 15, Sanzgiri (& Adams) teaches wherein the particular group of attributes includes an application name attribute indicating an application used by a host computer system during the particular network event, and wherein the actionability score is decreased in response to the application name attribute being absent from the set of data for the particular network event (Sanzgiri: Col. 6 Line 15 – 28: calculating / adjusting a malware probability score (i.e. increased or decreased accoringly) based on whether an application name of a target application is missing or existing from a known trust list of a malware database).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of calculating an actionability score is decreased in response to the application name attribute being absent from the set of data for the particular network event because Sanzgiri teaches to alternatively, effectively and securely calculate / adjust a malware probability score (i.e. increased or decreased accoringly) based on whether an application name of a target application is missing or existing from a known trust list of a malware database (see above) within the Adams’s system of calculating a respective malware detection score corresponding to a particular network event to indicate the degree of confidence (likelihood) of malware detection (see above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    PNG
    media_image1.png
    116
    291
    media_image1.png
    Greyscale

	 /Longbit Chai/